Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a continuation of 15/572095, now US Patent No. 10955090.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 6, 11-12, 14-23, 28 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10955090 in view of Kooy (US Patent No. 4995234), hereinafter referred to as Kooy.

Claims 1 and 28 both of the present application contains the same limitations of the allowed claims 1, 23, 26, 27 (as well as their dependent claims) except the presence of wherein the primary conduit is configured to convey substantially all of the cryogenic fluid stream from the output of the fluid storage tank through the pump and the evaporative means to the at least one expansion valve of one or more of the at least one expansion stages.

Kooy (Figure 1) teaches that when two heat exchangers are used to heat a natural gas stream, one with sea water (25) and one based on exhaust gas (87) that they can be configured such that all of the natural gas is flowed to the heat exchanger driven by the exhaust gas bypassing the sea water when the thermal cycle creating the exhaust gas is operating (Column 9, lines 35-50).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Kooy to have operated the allowed claims such that when desired the primary conduit conveys all of the cryogenic fluid stream form the output of the fluid storage tank through the pump and the evaporative means to the one or more of the eat least one expansion stages since it has been shown that combining prior art to yield predictable results is obvious whereby providing the ability to control the flow direction would allow for operational flexibility and the predictable result of controlling the amount of fluid sent to at heat exchanger depending on the operation conditions of the heat exchanger and the system.

Claim 2 of the present claims is rejected in view of claim 1 of the allowed claims as modified (as well as their dependent claims) for containing the same limitations as the allowed claims as modified.

Claim 6 of the present claims is rejected in view of claim 4 of the allowed claims as modified for containing the same limitations as the allowed claims as modified.
Claim 11 of the present claims is rejected in view of claim 5 of the allowed claims as modified for containing the same limitations as the allowed claims as modified.
Claim 12 of the present claims is rejected in view of claim 6 of the allowed claims as modified for containing the same limitations as the allowed claims as modified.
Claim 14 of the present claims is rejected in view of claim 7 of the allowed claims as modified for containing the same limitations as the allowed claims as modified.
Claim 15 of the present claims is rejected in view of claim 8 of the allowed claims as modified for containing the same limitations as the allowed claims as modified.
Claim 16 of the present claims is rejected in view of claim 9 of the allowed claims as modified for containing the same limitations as the allowed claims as modified.
Claim 17 of the present claims is rejected in view of claim 10 of the allowed claims as modified for containing the same limitations as the allowed claims as modified.
Claim 18 of the present claims is rejected in view of claim 11 of the allowed claims as modified for containing the same limitations as the allowed claims as modified.
Claim 19 of the present claims is rejected in view of claim 12 of the allowed claims as modified for containing the same limitations as the allowed claims as modified.
Claim 20 of the present claims is rejected in view of claim 23 of the allowed claims as modified for containing the same limitations as the allowed claims as modified except the presence of wherein the primary conduit is configured to convey substantially all of the cryogenic fluid stream from the output of the fluid storage tank through the pump and the evaporative means to the at least one expansion valve of one or more of the at least one expansion stages.

Kooy (Figure 1) teaches that when two heat exchangers are used to heat a natural gas stream, one with sea water (25) and one based on exhaust gas (87) that they can be configured such that all of the natural gas is flowed to the heat exchanger driven by the exhaust gas bypassing the sea water when the thermal cycle creating the exhaust gas is operating (Column 9, lines 35-50).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Kooy to have operated the allowed claims such that when desired the primary conduit conveys all of the cryogenic fluid stream form the output of the fluid storage tank through the pump and the evaporative means to the one or more of the eat least one expansion stages since it has been shown that combining prior art to yield predictable results is obvious whereby providing the ability to control the flow direction would allow for operational flexibility and the predictable result of controlling the amount of fluid sent to at heat exchanger depending on the operation conditions of the heat exchanger and the system.


Claim 21 of the present claims is rejected in view of claim 13 of the allowed claims as modified for containing the same limitations as the allowed claims as modified.



Claim 22 of the present claims is rejected in view of claim 26 of the allowed claims as modified for containing the same limitations as the allowed claims as modified except the presence of wherein the primary conduit is configured to convey substantially all of the cryogenic fluid stream from the output of the fluid storage tank through the pump and the evaporative means to the at least one expansion valve of one or more of the at least one expansion stages.

Kooy (Figure 1) teaches that when two heat exchangers are used to heat a natural gas stream, one with sea water (25) and one based on exhaust gas (87) that they can be configured such that all of the natural gas is flowed to the heat exchanger driven by the exhaust gas bypassing the sea water when the thermal cycle creating the exhaust gas is operating (Column 9, lines 35-50).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Kooy to have operated the allowed claims such that when desired the primary conduit conveys all of the cryogenic fluid stream form the output of the fluid storage tank through the pump and the evaporative means to the one or more of the eat least one expansion stages since it has been shown that combining prior art to yield predictable results is obvious whereby providing the ability to control the flow direction would allow for operational flexibility and the predictable result of controlling the amount of fluid sent to at heat exchanger depending on the operation conditions of the heat exchanger and the system.

Claim 23 of the present claims is rejected in view of claim 21 of the allowed claims as modified for containing the same limitations as the allowed claims as modified.

Claims 57 and 58 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10955090 in view of Kooy (US Patent No. 4995234), hereinafter referred to as Kooy as applied to the allowed claims as modified and further in view of Tada (US PG Pub 20170038008), hereinafter referred to as Tada.


Claims 57 and 58 both differ from the allowed claims in that they don’t teach wherein the primary conduit is further configured to convey a remaining portion of the stream of cryogenic fluid in gaseous form from the point at which the secondary conduit is coupled to the primary conduit to the exhaust of the cryogenic energy storage system.

Tada as modified teaches wherein the primary conduit is further configured to convey a remaining portion of the stream of cryogenic fluid in gaseous form from the point at which the secondary conduit is coupled to the primary conduit to the exhaust of the cryogenic energy storage system (the expanded, vaporized stream is sent to an outside supply destination, which would require that it is exhausted from the system, paragraph 47, Figure 1).

Therefore it would have been obvious to a person having ordinary skill in the at the time the invention was filed to have based on the teaching of Tada exhausted (removed) the remaining portion of the stream of cryogenic fluid from the system of the allowed claims so that it can be recovered and sent for use outside the system.  Thus, the claims as modified would apply to both claims 57 and 58 as they contain the same overall limitation, only differing in that one is for an apparatus, and the other for a method.




Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Evaporative means is understood in view of the specification to be a heat exchanger, pressure control means is understood in view of the specification to be a valve.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: heating device in claim 6 understood in view of the specification to be a heater or heat exchanger.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 11-12, 14, 19, 28, 56-57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tada (US PG Pub 20170038008), hereinafter referred to as Tada and further in view of Rigby (US Patent No. 6112528), hereinafter referred to as Rigby and Kooy et al. (US Patent No. 4995234), hereinafter referred to as Kooy.

With respect to claim 1, Tada (Figure 1) teaches a cryogenic energy storage system, comprising:
at least one cryogenic fluid storage tank having an output (LNG Tank 10, paragraph 41),
a primary conduit through which a stream of cryogenic fluid may flow from the output of the fluid storage tank to an exhaust of the cryogenic energy storage system (the conduit that passes via pump 12 and up towards tertiary pump 14 and ultimately through heater 21),
a pump within the primary conduit downstream of the output of the tank for pressurizing the cryogenic fluid stream (pump 12, paragraph 42)
evaporative means within the primary conduit downstream of the pump for vaporizing the pressurized cryogenic fluid stream (main vaporizer 15, paragraph 43)
at least one expansion stage within the primary conduit downstream of the evaporative means for expanding the vaporized cryogenic fluid stream and for extracting work therefrom (secondary turbine generator 20, paragraph 46).
Tada does not teach a secondary conduit configured to divert at least a portion of the cryogenic fluid stream from the primary conduit and reintroduce it to the fluid storage tank; and pressure control means within the secondary conduit for controlling the flow of the diverted cryogenic fluid stream and thereby controlling the pressure within the tank, wherein the secondary conduit is coupled to the primary conduit downstream of one or more of the at least one expansion stages. 

Rigby (Figure 2) teaches that a portion of the vapor after an expansion step (53) from the product produced can be separated (25) and via an expansion device (57) sent back into the tank to provide for a displacement gas (Column 5, lines 25-35).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have after heating and expansion of the stream of Tada to have removed a portion of the vapor of the stream and recycled it as taught by Rigby via an expansion device back into the tank since it has been shown that combining prior art elements to yield predictable results is obvious where recycling the gas would allow for pressure control through the delivery of a displacement gas.

Tada does not teach wherein the primary conduit is configured to convey substantially all of the cryogenic fluid stream from the output of the fluid storage tank through the pump and the evaporative means to the at least one expansion valve of one or more of the at least one expansion stages.

Kooy (Figure 1) teaches that when two heat exchangers are used to heat a natural gas stream, one with sea water (25) and one based on exhaust gas (87) that they can be configured such that all of the natural gas is flowed to the heat exchanger driven by the exhaust gas bypassing the sea water when the thermal cycle creating the exhaust gas is operating (Column 9, lines 35-50).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Kooy to have operated Tada such that all of the natural gas from the pump (12) of Tada is sent through path with the tertiary pump (14) that goes through the heat exchangers (15/19) and expander (20) since it has been shown that a system can be configured such that when operating the entirety of the flow can be sent to the heat exchanger which is driven by a thermal cycle, bypassing a sea water heat exchange since it has been shown that combining prior art to yield predictable results is obvious whereby providing the ability to bypass the seawater heat exchanger would allow for operational flexibility and the predictable result of controlling the amount of natural gas sent to each heat exchanger depending on the operating conditions of the system.

With respect to claim 6, Rigby as modified teaches wherein the evaporative means comprises a heat exchanger (heat exchanger 15), wherein the pressure control means within the secondary conduit comprises a valve (the pressure control means is an expansion valve as modified), and further comprising a heating device immediately upstream of the first expansion stage (heater 19) and within the primary conduit.

Rigby as modified does not teach wherein the at least one cryogenic fluid storage tank is a plurality of cryogenic fluid storage tanks.
The use of multiple cryogenic fluid storage tanks as opposed to one would have been an obvious duplication of parts and would have therefore been considered obvious since it has been held that mere duplication of parts whereby providing multiple cryogenic fluid storage tanks would provide for a larger capacity of liquid natural gas available for distribution.

With respect to claim 11, does not teach wherein the at least one expansion stage comprises two or more expansion stages, and further comprising a heating device between each pair of adjacent expansion stages and within the primary conduit.

Tada does teach that the expansion device has a heater (19) directly upstream (paragraph 46).

Having multiple expansion stages with a heater between each pair of expansion stages (and thus upstream of each expander) would be an obvious duplication of parts.  It would therefore have been considered obvious to have had two or more expansion stages with a heating device between each pair of adjacent expansion stages and within the primary conduit since it has been held that mere duplication of parts (having multiple sets of heaters/turbines in a row) has no patentable significance unless a new and unexpected result is produced whereby providing multiple in parallel would just provide a staged pressure step down and heating instead of lowering the pressure and heating all at once which would have been obvious as it is a mere duplication of parts.

With respect to claim 12, Tada as modified teaches that the connection between the primary and secondary conduits is downstream of the expansion stages (as modified in claim 1).

Tada as modified does not teach wherein the at least one expansion stage comprise two adjacent expansion stages, an upstream expansion stage and a downstream expansion stage.
Tada already teaches the use of a single expansion stage (20) and having more than one expansion stage would be an obvious duplication of parts. It would therefore have been considered obvious to have had two or more expansion stages since it has been held that mere duplication of parts (having two turbines in a row) has no patentable significance unless a new and unexpected result is produced whereby providing multiple in series would just provide a staged pressure step down instead of lowering the pressure all at once which would have been obvious as it is a mere duplication of parts.  This would result in the secondary conduit connection being downstream the primary conduit.

With respect to claim 14, Tada as modified teaches wherein the connection between the primary conduit and the secondary conduit is downstream of the expansion stage (as modified in claim 1).

Tada as modified does not teach wherein the at least one expansion stage comprises first and second expansion stages.
Tada already teaches the use of a single expansion stage (20) and having more than one expansion stage would be an obvious duplication of parts. It would therefore have been considered obvious to have had two or more expansion stages since it has been held that mere duplication of parts (having two turbines in a row) has no patentable significance unless a new and unexpected result is produced whereby providing multiple in series would just provide a staged pressure step down instead of lowering the pressure all at once which would have been obvious as it is a mere duplication of parts.  This would result in the secondary conduit connection being downstream the secondary expansion, as the expansion would just be split into two parts.



With respect to claim 19, Tada does not teach an ambient vaporizer coupled to the cryogenic fluid storage tank for controlling the pressure therein; and pressure sensing means configured to sense a pressure within the headspace of the tank and a pressure within the primary conduit at the intersection with the secondary conduit; wherein: the system is configured to cause the ambient vaporizer to control the pressure within the cryogenic fluid storage tank when the pressure within the primary conduit at the intersection with the secondary conduit is insufficient to pressurize the fluid storage tank.

Examiner takes official notice that when recycling vaporized cryogen back to a tank for pressure control that it would have been obvious to one having ordinary skill in the art at the time the invention as filed to have provided an ambient vaporizer and a pair of pressure sensors for measuring the return pressure of the recycled fluid (which would be at the location the second conduit is formed) and the pressure in the tank so as to provide a backup pressurization method in the event that the pressure of the return fluid was not able to provide the pressurization required.

With respect to claim 28, Tada (Figure 1) a method of re-pressurizing at least one cryogenic fluid storage tank in a cryogenic energy storage system, comprising: 
passing a stream of cryogenic fluid through a primary conduit from an output in the cryogenic fluid storage tank; (LNG tank 10, paragraph 41 which has a conduit that passes via pump 12 up towards pump 14), 
pressurizing the stream of cryogenic fluid with a pump within the primary conduit downstream of the output of the tank (pump 12, paragraph 42); 
vaporizing the stream of pressurized cryogenic fluid with an evaporative means within the primary conduit downstream of the pump (main vaporizer 15, paragraph 43 which vaporizes the natural gas); 
expanding and extracting work from the stream of vaporized cryogenic fluid with at least one expansion stage within the primary conduit downstream of the pump (secondary turbine generator 20, paragraph 46, which is downstream of the pump and expands the fluid where it would produce work).

Tada does not teach diverting at least a portion of the expanded stream of pressurized cryogenic fluid from the primary conduit through a secondary conduit and reintroducing it into the cryogenic fluid storage tank, hereby controlling the pressure within the tank and said at least a portion of the expanded stream of pressurized cryogenic fluid is diverted from the primary conduit after the stream has been expanded in one or more of the at least one expansion stages and work has been extracted from it.

Rigby (Figure 2) teaches that a portion of the vapor after an expansion step (53) from the product produced can be separated (25) and via an expansion device (57) sent back into the tank to provide for a displacement gas (Column 5, lines 25-35).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have after heating and expansion of the stream of Tada to have removed a portion of the vapor of the stream and recycled it as taught by Rigby via an expansion device back into the tank since it has been shown that combining prior art elements to yield predictable results is obvious where recycling the gas would allow for pressure control through the delivery of a displacement gas.

Tada does not teach wherein the substantially all of the cryogenic fluid stream from the output of the fluid storage tank is conveyed in primary conduit through the pump and the evaporative means to the at least one expansion stage.

Kooy (Figure 1) teaches that when two heat exchangers are used to heat a natural gas stream, one with sea water (25) and one based on exhaust gas (87) that they can be configured such that all of the natural gas is flowed to the heat exchanger driven by the exhaust gas bypassing the sea water when the thermal cycle creating the exhaust gas is operating (Column 9, lines 35-50).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Kooy to have operated Tada such that all of the natural gas from the pump (12) of Tada is sent through path with the tertiary pump (14) that goes through the heat exchangers (15/19) and expander (20) since it has been shown that a system can be configured such that when operating the entirety of the flow can be sent to the heat exchanger which is driven by a thermal cycle, bypassing a sea water heat exchange since it has been shown that combining prior art to yield predictable results is obvious whereby providing the ability to bypass the seawater heat exchanger would allow for operational flexibility and the predictable result of controlling the amount of natural gas sent to each heat exchanger depending on the operating conditions of the system.
With resect to claim 57, Tada as modified teaches wherein the primary conduit is further configured to convey a remaining portion of the stream of cryogenic fluid in gaseous form from the point at which the secondary conduit is coupled to the primary conduit to the exhaust of the cryogenic energy storage system (the expanded, vaporized stream that is not recycled as modified is sent to an outside supply destination, which would require that it is exhausted from the system).

With respect to claim 58, Tada as modified teaches conveying a remaining portion of the expanded stream of pressurized cryogenic fluid in gaseous form from the point at which the secondary conduit is coupled to the primary conduit to an exhaust of the cryogenic energy storage system (the expanded, vaporized stream that is not recycled as modified is sent to an outside supply destination, which would require that it is exhausted from the system).

Allowable Subject Matter
Claims 2, 15-212, 27, 56-57, 59-63 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M KING whose telephone number is (571)272-2816. The examiner can normally be reached Monday - Friday, 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 5712726681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M KING/             Primary Examiner, Art Unit 3763